Exhibit 10.23

 

June 27, 2005

 

 

Mr. Greg Balla

9 Addington Avenue

Ryde, NSW 2112

Australia

 

Dear Greg,

 

It was a pleasure to spend the weekend with you in Hawaii.  I appreciate your
candidness and interest in exploring with me the potential opportunity of your
becoming a key executive within my organization.  Hopefully, you found our
meeting useful and have determined our partnership could be beneficial to your
career and family.

 

Based on our conversation in Honolulu, I would like to offer you the position of
Managing Director of Channell’s Australasia Region.  If you elect to accept this
position you will be in charge of all commercial aspects of running this region
except for an indirect reporting structure regarding Finance/IT.  You will
report directly to me, President/CEO of Channell and have an indirect
relationship with Channell’s Board of Directors.  You will be located in our
Sydney office but will be responsible for relocating our current facilities to
another manufacturing site by the end of 2006.

 

Channell is offering you a base salary of $275,000 AUD annually.  Achievement of
goals and objectives are of primary importance to me; therefore, you will be
eligible starting in 2006 for an annual bonus of up to 40% of your base salary. 
The contribution percentages of this bonus are as follows:

 

•

Channell global earnings –

 

20

%

 

 

 

 

 

•

Channell Australasia and Bushman’s earnings – (based on a minimum 18% earnings
growth per year)

 

50

%

 

 

 

 

 

•

Controlling budgetary objective by percentage of earnings growth year over year–

 

20

%

 

 

 

 

 

•

Personal goals and objectives –

 

10

%

 

In addition, the compensation package includes

 

•                  Superannuation contribution of 9% annually

 

•                  Automobile – BMW 5 Series (or similar type)

 

--------------------------------------------------------------------------------


 

•                  Stock Option – 50,000 shares (upon Board approval / 3 year
vesting)

 

•                  In 2005 a maximum discretionary $10,000 AUD bonus will be
available for assisting the Australasia operation in completing their EPS and
bonus plan objectives

 

For your review, I have also requested a Channell Employee Handbook be forwarded
to you under separate cover.  Additionally, I have attached our standard
confidentiality agreement for all Channell executives and you will be required
to take a mandatory drug test upon starting your employment at Channell.

 

Overall, I personally hope the above offer is acceptable to you and if you elect
to accept my offer of employment, I request your start date be July 31, 2005. 
Furthermore, upon your acceptance, I would like to invite you and your wife to a
Board Dinner on Saturday evening, July 9, 2005 at the Quay restaurant, located
in Sydney Harbor.  Also, there will be a Channell/Bushman Management Meeting at
the Four Seasons Hotel on Sunday, July 10 which I would appreciate you planning
to attend.  Upon acceptance of my offer Jeanne Bond will provide you with the
details of these two events.

 

In conclusion, I really hope you and your wife join me in expanding your career
at Channell.  If you accept my offer please sign this letter and the enclosed
confidentiality agreement and fax these materials to 951.719.2791 by

July 1, 2005.

 

Sincerely,

 

Acceptance:

 

 

 

 

 

 

 

 

 

/s/ WILLIAM H. CHANNELL, JR

 

 

/s/ GREG BALLA

 

6/30/05

 

William H. Channell, Jr.

 

Greg Balla

Date

Chief Executive Officer

 

 

 

 

2

--------------------------------------------------------------------------------